  4:18-cv-03092-LSC-MDN Doc # 42 Filed: 04/12/19 Page 1 of 3 - Page ID # 865



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

 JASON McGEHEE, et al.,
                                                       Case No. 4:18-CV-03092
         Plaintiffs,

    v.                                                  NOTICE OF APPEAL

 NEBRASKA DEPARTMENT OF
 CORRECTIONAL SERVICES,

         Defendant.


         Notice is hereby given that Defendant Nebraska Department of Correctional

Services (“NDCS”) appeals to the United States Court of Appeals for the Eighth Cir-

cuit the Memorandum and Order of March 15, 2019, (Filing 36), which denied NDCS’

assertion of Eleventh Amendment immunity as a defense to this suit.

         The Supreme Court has held and the Eighth Circuit has recently reiterated

that an order rejecting an Eleventh Amendment immunity defense raised by a State

defendant is immediately appealable. Puerto Rico Aqueduct & Sewer Auth. v. Metcalf

& Eddy, Inc., 506 U.S. 139, 144-45 (1993); McDaniel v. Precythe, 897 F.3d 946, 949

(8th Cir. 2018). The Puerto Rico Court held that the right involved is the right not to

be sued in federal court, that it involves a fundamental constitutional protection, and

that it is for the most part lost if the case is allowed to proceed. Puerto Rico, 506 U.S.

at 144-45. The immunity of the States from suit is not just immunity from liability,

but from the suit itself. Id. at 145-46. The application of the collateral order (Cohen)

doctrine, permitting immediate appeal, is justified both by the States’ right not to be

unduly burdened by litigation, and by the importance of ensuring that the States’



                                            1
  4:18-cv-03092-LSC-MDN Doc # 42 Filed: 04/12/19 Page 2 of 3 - Page ID # 866



dignitary interests be fully vindicated. Id. at 146. The appeal of the denial of a sover-

eign (or quasi-sovereign) immunity assertion is an appeal as a matter of right under

28 U.S.C. § 1291. Bonnet v. Harvest (U.S.) Holdings, Inc., 741 F.3d 1155, 1156 (10th

Cir. 2014); Eng v. Coughlin, 858 F.2d 889, 894 (2d Cir. 1988).

      Dated April 12, 2019.

                                         Respectfully submitted,

                                         NEBRASKA DEPARTMENT OF
                                         CORRECTIONAL SERVICES,
                                         Defendant.

                                         DOUGLAS J. PETERSON, NE #18146
                                         Attorney General of Nebraska

                                         s/David A. Lopez
                                         DAVID A. LOPEZ, NE #24947
                                         Deputy Solicitor General

                                         RYAN S. POST, NE #24714
                                         Assistant Attorney General

                                         OFFICE OF THE ATTORNEY GENERAL
                                         2115 State Capitol
                                         Lincoln, Nebraska 68509
                                         (402) 471-2682
                                         dave.lopez@nebraska.gov
                                         ryan.post@nebraska.gov

                                         COUNSEL FOR NEBRASKA DEPART-
                                         MENT OF CORRECTIONAL SERVICES




                                           2
  4:18-cv-03092-LSC-MDN Doc # 42 Filed: 04/12/19 Page 3 of 3 - Page ID # 867



                           CERTIFICATE OF SERVICE

      I hereby certify that on April 12, 2019, I electronically filed the foregoing doc-
ument with the Clerk of the United States District Court for the District of Nebraska,
using the CM/ECF system, causing notice of such filing to be served upon all parties’
counsel of record.

                                        s/David A. Lopez




                                           3
